Citation Nr: 1412230	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-05 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to September 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2011 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

With respect to the September 2011 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ specifically noted the issue on appeal.  See September 2011 BVA Hearing Transcript, page 2.  Additionally, the Acting VLJ suggested the submission of evidence that may have been overlooked.  Id. at page 10. Furthermore, the testimony of the Veteran, to include the questions posed by her accredited representative, focused on the elements necessary to substantiate the current appellate claim; i.e., the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran was enrolled to complete her entire 36 months of entitlement to Chapter 30 educational assistance benefits (Montgomery GI Bill) in July 2010; however, upon termination of attendance effective June 2010, her unused benefits were restored, resulting in 28 days remaining on her entitlement. 

2.  Effective July 21, 2010, the Veteran made an irrevocable election to transfer her remaining entitlement to educational assistance benefits under Chapter 30 to Chapter 33 educational assistance benefits (Post-9/11 GI Bill).

3.  Under VA law, the Veteran was permitted to transfer no more than the remaining 28 days of educational assistance entitlement; there is no provision in the law that would afford her additional benefits under the Post-9/11 GI Bill. 

4.  In August 2010, the Veteran enrolled in a higher education program and erroneously received entitlement to 36 months of Chapter 33 educational assistance benefits and used 7 months and 15 days of benefits; she is not entitled to any additional Chapter 33 benefits.


CONCLUSION OF LAW

The Veteran has no legal entitlement to additional VA educational assistance benefits under Chapter 33, Title 38, United States Code.  38 U.S.C.A. § 3319 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.4020, 21.9550 (2013).






	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides, among other things, that the VA will make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim for benefits under laws administered by the VA.  The VCAA also requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A. 

The record on appeal does not reflect that the Veteran was notified as required by 38 U.S.C.A. § 5103(a).  Nevertheless, upon further review, it is not clear that such notice is required in this case because the benefits sought are found in Chapter 33 of Title 38.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51 of 38 U.S.C.A.);  Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the notice and duty to assist provisions of the [VCAA] . . . are relevant to a different Chapter of Title 38 and do not apply to this appeal").  VA educational programs have their own provisions that address notification and assistance.  For example, under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)." 

Furthermore, as will be explained below, it is the law, and not the evidence, that is dispositive in this case.  When there is an error in the VCAA notice, or in this case the absence of the VCAA notice, there is no prejudice to a claimant as a result of the error if the benefit sought could not possibly have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) ("This Court has held that an error is nonprejudicial where the benefit sought could not possibly have been awarded as a matter of law."); see also Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).  An opinion from the VA General Counsel has held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop evidence to substantiate a claim where the claim cannot be substantiated because there is no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  Therefore, the Board finds that no further action is necessary under the VCAA on the basis that it is the law, not the evidence, which is dispositive in this case. 

II.  Entitlement to Additional VA Educational Assistance Benefits Under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill)

The Veteran asserts that she believed she had exhausted her benefits under Chapter 30 and therefore, should be entitled to full benefits under Chapter 33.  She states she was not aware she still had benefits remaining under Chapter 30 and would not have applied for Chapter 33 if she had known.

Merits of Claim

The Veteran first applied for Chapter 30 benefits in August 2002; however, she was notified that her chosen course had not been approved for benefits.  The Veteran again applied for Chapter 30 benefits in August 2004 and was granted benefits for attending Tidewater Tech, starting in August 2004.  She applied for Chapter 30 benefits again in December 2005, for Borough of Manhattan Community College, and was granted benefits, starting in January 2006.  In April 2006, she requested a change of program, to Penn Foster and indicated that she stopped training at her prior school in February 2006.  In July 2006, she was notified that she had 25 months and 8 days of benefits left and was again granted Chapter 30 benefits.  In April 2007, the Veteran again applied for Chapter 30 benefits and was granted benefits.  In May 2008, the Veteran applied for a change of program and indicated that she stopped the prior program in December 2007.  She continued receiving Chapter 30 benefits.  In July 2010, VA was notified that the Veteran did not complete the term from May 2010 to July 2010, and had dropped the term, effective June 2010.  

The Veteran submitted an application for Chapter 33 benefits in July 2010.  The Veteran's basic eligibility for Chapter 33 educational assistance benefits is not at issue, as VA found her eligible to receive such benefits until September 2018.  Unfortunately, a VA administrative error occurred, and the Veteran was notified that she had 36 months of benefits under Chapter 33.  She then proceeded to use 7 months and 15 days of benefits under Chapter 33.  When the error was discovered, the Veteran was notified in December 2010 and informed that a debt for prior payments would not be issued, since the overpayment was due to a VA  administrative error.  

This appeal addresses whether under the law she is entitled to additional Chapter 33 benefits, beyond those already paid. 

In statements and in testimony, the Veteran explained her position on the matter.  She essentially argues that she was unaware of any remaining Chapter 30 benefits and that she would not have applied for Chapter 33 had she known and had a chance to exhaust them.  She asserts that her Chapter 33 benefits should be restored and her Chapter 30 benefits be considered exhausted. 

This case essentially concerns the determination of the amount of benefits an individual may be entitled to under Chapter 33 (Post-9/11 GI Bill) following an irrevocable election for such benefits in lieu of entitlement under another education program.  It is first noted that the election to transfer her entitlement from Chapter 30 to Chapter 33 is not itself in question.  In July 2010, the Veteran filed VAF 22-1990, an application for Chapter 33 education benefits in lieu of Chapter 30 education benefits.  In August 2010, VA sent her a letter informing her that she was awarded education benefits under the Post-9/11 GI Bill.  Thus, by completing VA Form 22-1990, the Veteran made an irrevocable election to receive benefits under Chapter 33.  38 C.F.R. § 21.9520(c)(2). 

Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A. Chapter 33, subject to the provisions of 38 C.F.R. § 21.4020 and 38 C.F.R. § 21.9550(a).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020.
 
Where an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A. Chapter 30 (Montgomery GII Bill), but retains unused entitlement under that chapter, and makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 (Post-9/11 GI Bill) instead of educational assistance under the provisions of Chapter 30, he/she will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30.  38 C.F.R. § 21.9550(b)(1).  

Where an individual, who as of August 1, 2009, was eligible under 38 U.S.C.A. Chapter 30, had not used any entitlement under that program, was making contributions towards Chapter 30, or was a service member who would have been eligible for Chapter 30 if he or she had not declined participation, he/she will receive 36 months of entitlement under Chapter 33.  38 C.F.R. § 21.9550(b)(2). 

In short, if an individual is eligible for education benefits under Chapter 30, but uses none of his/her entitlement and irrevocably elects to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual can be awarded 36 months of entitlement under Chapter 33.  However, if an individual is eligible for education benefits under Chapter 30, but uses some of his/her entitlement before irrevocably electing to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual may be awarded the equivalent of the entitlement that remained unused under Chapter 30.  There is no provision that entitles the individual to a full 36 months under both Chapter 30 and Chapter 33.  38 C.F.R. § 21.9550(b)(1).  If a Veteran exhausted all 36 months of Chapter 30 benefits, she would be eligible for, at most, 12 months of Chapter 33 benefits.  See 38 C.F.R. § 21.4020.

When the Veteran withdrew from her term of May 2010 to July 2010, effective June 2010, her benefits under Chapter 30 were restored for that time period.  Thus, as applied to the facts of this case, when the Veteran elected to receive educational assistance under Chapter 33 in lieu of her benefits under Chapter 30 in July 2010, her entitlement was limited to that portion or amount of her unused Chapter 30 benefits entitlement.  Therefore, by law she was limited to receive 28 days of entitlement under Chapter 33.  38 C.F.R. § 21.9550(b)(1).  

With the error regarding her Chapter 33 entitlement balance in the August 2010 and October 2010 letters, it is understandable that the Veteran believed she had more Chapter 33 benefits to use than she actually had and that she had utilized all of her Chapter 30 benefits.  However, as cited in the regulations above, the Veteran's election to transfer her entitlement from the Chapter 30 program to the Chapter 33 program is irrevocable.  That is, her transfer of entitlement is final and permanent, and cannot be reversed to correct the circumstances brought on by what appears to be misinterpretations.  

It is unfortunate that the Veteran was mistakenly informed that she would receive 36 months of educational benefits under Chapter 33 and that she was under the impression she had exhausted her Chapter 30 benefits.  The Board is sympathetic to the Veteran's claim and her financial hardships while seeking to obtain higher education.  Nonetheless, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2001); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a). 

Consequently, the Veteran has no legal entitlement to any additional VA educational assistance under 38 U.S.C. Chapter 33, beyond what she has already received.  It is the law in this case, and not the evidence, that is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application. 




ORDER

Entitlement to additional VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is denied.



____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


